         Case 1:20-cv-04737-PGG Document 69 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JESSICA DENSON, individually and on
 behalf of all others similarly situated,

                           Plaintiff,                             ORDER

             - against -                                    20 Civ. 4737 (PGG)

 DONALD J. TRUMP FOR PRESIDENT,
 INC.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Plaintiff Jessica Denson and Defendant Donald J. Trump for President, Inc. are

directed to respond to Plaintiff-Intervenor Omarosa Manigault Newman’s Motion to Intervene

(Dkt. No. 66) by June 25, 2021. Plaintiff-Intervenor Newman will submit any reply by July 2,

2021.

Dated: New York, New York
       June 11, 2021
                                                  SO ORDERED.


                                                  _______________________________
                                                  Paul G. Gardephe
                                                  United States District Judge
